         Case 2:16-cr-20732-RHC-RSW ECF No. 313, PageID.4463 Filed 03/25/21 Page 1 of 1

PROB 35                          Report and Order Terminating Supervised Release
(Rev. 5/01)                               Prior to Original Expiration Date


                                 UNITED STATES DISTRICT COURT
                                                    FOR THE

                                       EASTERN DISTRICT OF MICHIGAN


              UNITED STATES OF AMERICA

                            v.                                   Crim. No. 16-CR-20732-10


                       DERRICK HICKS




       On August 2, 2019, the above named was placed on supervised release for a period of two years. The
 supervised releasee has complied with the rules and regulations of supervised release and is no longer in need
 of supervision. It is accordingly recommended that the supervised releasee be discharged from supervision.




                                                                 Respectfully submitted,



                                                                 s/Elizabeth Campana
                                                                 United States Probation Officer Assistant
                                                                 313-234-5409


                                                ORDER OF COURT

        Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and
that the proceedings in the case be terminated.

          Dated this       25th      day of              March                 , 2021       .


                                                                 s/Robert H. Cleland
                                                                 Robert H. Cleland
                                                                 United States District Judge
